UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                   Chapter 11
 WONDERWORK, INC.,                                 Case No. 16-13607 (SMB)
                                Debtor.

VINCENT A. SAMA, as Litigation Trustee of          Adv. No. 18-01868-SMB
the WW LITIGATION TRUST,

                               Plaintiff,
vs.

KPMG LLP,

                              Defendants.


                       ORDER GRANTING EXTENSION OF TIME
                      TO KPMG LLP TO RESPOND TO COMPLAINT

          Upon consideration of the Agreed-To Motion for Extension of Time for KPMG LLP to

Respond to Adversary Proceeding, and for good and sufficient cause shown therefore, it is hereby


          ORDERED that the Stipulation is approved and KPMG may file a response to the

Complaint on or before February 15, 2019.



 Date: January 31, 2019
 New York, NY
                                                   /s/ STUART M. BERNSTEIN
                                                   HONORABLE STUART M. BERNSTEIN
                                                   UNITED STATES BANKRUPTCY JUDGE




                                               5
